Per Curiam Claimant, County of Cook, hereinafter referred to as the County, seeks an award of $586,348.71 which represents the dollar amount of services rendered to the medically indigent by some 70 medical institutions located within Cook County. This claim is founded upon Ill. Rev. Stat. 1973, ch. 23, par. 12 — 21.15, (Public Aid Code) which provides in pertinent part as follows: “In counties providing aid under Article VII for persons who fall sick or die in a city, village or incorporated town of more than 500,000 inhabitants or in an unincorporated town which has superseded a township located within such county, the Illinois Department shall reimburse the county for expenses incurred for such aid “ * * (4) through any other institution or services if the County Department in such county, under the supervision and direction of the Illinois Department determines that the person duly qualified for such aid under Article VII.” A joint stipulation has been filed in this matter. The Illinois Department of Public Aid, hereinafter referred to as IDPA, has investigated this claim and admitted liability in the amount of $415,660.29. The report of IDPA and its analysis of this claim is attached to the joint stipulation. Pursuant to the aformentioned statute, IDPA has determined that those claims in which liability has been admitted involved persons who qualified for aid under Article VII of the Public Aid Code. Respondent and the County have agreed to the entry of an award in the instant case in the amount of $415,660.29, It is hereby ordered that an award be entered in the amount of $415,660.29 based on the joint stipulation of the parties hereto and the report of the IDPA covering this claim. This award is entered in full satisfaction of all claims by the County which are the subject matter of the instant claim.